IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-81,872-01



                  EX PARTE GEORGE WAYNE SMITH, Applicant



             ON APPLICATION FOR WRIT OF HABEAS CORPUS
            CAUSE NO. C-19,057-A IN THE 173RD DISTRICT COURT
                          HENDERSON COUNTY

       P RICE, J., filed a concurring statement.

                             CONCURRING STATEMENT

       I agree that the applicant’s second claim, complaining of the erroneous assessment of

attorney fees, is not cognizable by way of an application for writ of habeas corpus. It should

be dismissed. I write separately simply to note that the applicant may obtain relief from those

fees by raising this claim in an application for writ of mandamus, as we have previously held

that “questions of the validity of orders entered under [Article 26.05(g), Code of Criminal

Procedure] . . . constitute ‘criminal law matters’ for purposes of our mandamus
                                                                                     SMITH — 2

jurisdiction[.]” 1




FILED:   SEPTEMBER 17, 2014
DO NOT PUBLISH




        1

         In re Daniel, 396 S.W.3d 545, 548 (Tex. Crim. App. 2013); see also TEX . CODE CRIM .
PROC. art. 26.05(g) (detailing the circumstances under which a defendant may be ordered to pay the
“cost of the legal services provided” to him by his appointed counsel).